UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                          18 Cr. 834 (PAE)
                        -v-
                                                                            ORDER
 KINTEA MCKENZIE,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 27, 2020, defendant Kintea McKenzie, through counsel, submitted a letter

seeking temporary release from the Metropolitan Correctional Center (“MCC”), where he has

been held since June 17, 2019, pending his sentencing, which is scheduled for June 24, 2020.

Dkt. 441 (“Def. Ltr.”). The letter noted that the MCC has designated McKenzie as “high-risk,”

because he suffers from asthma, and has issued him an albuterol inhaler, and that this condition

makes McKenzie more susceptible to getting sick, or dying, from COVID-19. The letter

emphasized the importance to McKenzie’s health, during the current public health crisis, of

maintaining “the social distancing necessary to prevent the spread of the virus,” and argued that

this imperative could not be achieved in the “close quarters” of a crowded municipal prison. Id.

at 2; see also id. at 3 (quoting former Rikers Island medical director that “[m]itigating efforts

such as physical distancing and frequent handwashing are impossible in jails”) (citation omitted).

The letter concluded:

       But who can say that Kintea McKenzie could weather a bout of COVID-19? The
       news makes clear that New York hospitals are overwhelmed with people who are
       seriously ill and that there are not enough ventilators for those who desperately need
       them. Mr. McKenzie voluntarily surrendered when he was indicted and did so
       again when it was time for him to go in after his plea. He has a proven track record
       of good conduct while on release. When it is not absolutely necessary to keep Mr.
        McKenzie, who is at greater jeopardy than most in the incubator that is MCC, is it
        not better to release him with appropriate restrictions than to risk his life? Surely
        where it is possible to impose sufficient protections for the community, granting
        him release on bond is the humane decision.

Id. at 5.

        On March 30, 2020, over the Government’s objection, the Court granted McKenzie’s

application for temporary release during the COVID-19 crisis, pursuant to the same conditions

on which he had previously been released. Dkt. 443 (“Release Order”); see also Dkt. 444

(amending location monitoring conditions). The Court acted based on 18 U.S.C. § 3145(c),

which provides for a limited exception to mandatory detention where, inter alia, “exceptional

reasons” so justify. Citing recent cases similarly ruling, the Court found the heightened threat

posed by COVID-19 to an inmate with a documented respiratory condition in a detention facility

with multiple confirmed cases of COVID-19 “present[s] a unique combination of circumstances”

that can justify release under § 3145(c). Release Order at 5 (internal quotation marks and

citation omitted). McKenzie, the Court found, would be safer from COVID at home than in the

MCC:

        The Court appreciates the Government’s expression of confidence that the Bureau
        of Prisons will act vigorously to limit the spread of COVID-19 within the MCC,
        and appreciates the many steps the BOP has taken or is taking towards this end, as
        chronicled by the Government. See Govt. Ltr. at 4–5. Notwithstanding these
        efforts, it is self-evident to the Court that Mr. McKenzie is at greater risk of
        contracting COVID-19 while confined in the MCC than at home on release, i.e.,
        that he will be safer at home than in the MCC. The Government does not contend
        otherwise.

Id. at 6. In releasing McKenzie on conditions, the Court notified him “that it expects scrupulous

compliance with all conditions of release, and that a violation of any condition will subject Mr.

McKenzie to immediate remand.” Id.




                                                 2
       On April 2, 2020, the Pretrial Services Office of this District (“Pretrial Services”)

furnished the Court with a video it had been sent by the New York Police Department (“NYPD”)

and which had apparently been posted on a social media account. The video depicts a crowded

and loud celebratory party in McKenzie’s Brooklyn apartment, apparently taken on April 1,

2020, shortly after McKenzie’s release. At least one of the young men at the party appears to be

smoking a marijuana cigarette and others are drinking alcohol. The word “Blood” is audible,

although the context leaves unclear whether it was intended as a reference to the gang, the Nine

Trey Gangsta Bloods, with which McKenzie associated. The video does not reflect any effort by

any attendee to achieve social distancing. To the contrary, the young men, including McKenzie,

are packed closely together throughout. They are captured in various forms of physical contact,

celebration, and embrace. With the exception that one attendee wears a mask, the video does not

bespeak any mindfulness by any attendee to the fact that a fatal pandemic is sweeping the city.

       Upon receipt of the video, the Court disseminated it to counsel and ordered that counsel

and Pretrial Services set out their respective views as to the Court’s appropriate response. On

Friday, April 3, 2020, the Court received a letter from the Government, setting out its views and

those of Pretrial Services, Dkt. 445 (“Govt. Apr. 3 Ltr.”) and one from defense counsel, Dkt. 446

(“Def. Apr. 3 Ltr.”).

       Pretrial Services asked that McKenzie be remanded, for two reasons. First, a condition of

McKenzie’s release is that he have no contact with any gang member, whereas, according to the

NYPD, the video had been posted by a known gang member. Second, McKenzie’s demonstrated

“failure to adhere to social distancing guidelines” would impair Pretrial Services’ ability to

safely to affix electronic monitoring equipment to enable enforcement of McKenzie’s conditions

of release. Govt. Apr. 3 Ltr. at 2.



                                                 3
       The Government too expressed dismay with McKenzie’s conduct. McKenzie, it stated,

had used his asthma condition to obtain release during the COVID-19 pandemic, and then

engaged in “reckless behavior immediately following his release [which] put himself and others

at danger and undermined the primary reason supporting [the] Court’s rationale granting his

release: to allow the defendant to distance himself from others in an effort to avoid contracting

COVID-19.” Id. The Government, however, did not recommend remand at this time, for two

reasons. First, the Government thus far lacked evidence “to confirm that the persons consorting

with McKenzie at the party included known gang members.” Id. at 2 n.1. Second, “[b]y putting

himself in such close proximity to others, the defendant may have exposed himself to COVID-

19, and remand at this time may present risks to others.” Id. at 3. The Government instead

recommended that the conditions of McKenzie’s release be amended, including to restrict the

occupancy of the apartment in which he is residing. Id. at 3. The Government also urged that, at

sentencing, McKenzie be held accountable for his recent actions. Id.

       Finally, in its brief letter, the defense stated: “The government’s letter is correct, Mr.

McKenzie’s conduct was selfish and reckless. The defense agrees with the government’s

recommendation of additional restrictions and respectfully requests that the Court impose those

conditions rather than directing Mr. McKenzie’s return to jail.” Def. Apr. 3 Ltr. at 1.

       The Court’s assessment is as follows.

       Were it not for the risk that remanding McKenzie would endanger others’ health and

safety, the Court would remand him to the MCC forthwith. That is because McKenzie’s conduct

has put the lie to the rationale for his release: that he would be safer from COVID-19 at home

than in the MCC. McKenzie’s reckless behavior reflected on the video presents at least as great

a risk, if not greater, to him of exposure to COVID-19 than he would face at the MCC. There,



                                                 4
BOP officials are at least conscientiously trying—within the limitations presented by a crowded

municipal jail—to arrest the spread of the disease. The same cannot be said for McKenzie. And

there is no reason to assume that McKenzie’s off-camera activities are any more health-minded

than those captured in the video.

       However, as the Government notes, returning McKenzie to the MCC now would put

others in danger. McKenzie’s frolic in close proximity to numerous others during his recent taste

of liberty alone potentially exposed him to COVID-19. To remand him now would potentially

expose United States marshals, BOP officials, fellow MCC inmates, and others in his presence to

the virus. These persons, including the other inmates, deserve better.

       The Court instead, heeding the Government’s recommendation, will amend McKenzie’s

conditions of release, in three respects, effective immediately. First, no visitors to McKenzie’s

apartment are to be permitted there while McKenzie is residing there. Only McKenzie and the

other family whom the defense represents lives there—McKenzie’s two brothers, his mother, and

the mother’s boyfriend—are permitted to be in the apartment. Second, McKenzie may not leave

the apartment for any reason, except on the express written permission of Pretrial Services.

Third, McKenzie is prohibited from using any electronic device or social media application

except for the purpose of reporting to Pretrial Services or communicating with his counsel. The

Court further directs that, on May 6, 2020, Pretrial Services provide an update to the Court on

McKenzie’s compliance with his conditions of his release and whether his return to the MCC is

now safe for others.

       The Court further notifies counsel that it regards this episode as relevant to McKenzie’s

sentence. Under 18 U.S.C. § 3553(a), the factors a Court is to consider at sentencing include the

defendant’s “history and characteristics.” The Court views McKenzie’s actions, as shown on the



                                                 5
video, as affording an illuminating window into his character. McKenzie’s actions, at once, (1)

revealed that, to obtain release, he had misled the Court by feigning genuine concern about

contracting COVID-19; (2) disrespected his counsel, who with dedication and sincerity had

advocated for his release, unaware that her client, once released, would behave recklessly with

respect to contracting the disease; (3) exposed his family and friends to the risk of contracting

COVID-19 from him, to the extent that he might already have contracted it at the MCC; and (4)

mocked the efforts of other high-risk inmates in the MCC and elsewhere who—without ulterior

motives—are today desperately seeking release from jail to reduce their risk of contracting this

virulent disease that has killed thousands.

       The Court accordingly notifies counsel that, based on this dishonorable conduct, it is

considering varying at sentencing above the guidelines range of 46–57 months imprisonment that

the parties have agreed is applicable and from which each—before this episode—had agreed not

to seek a variance. The Court invites counsel in their sentencing submissions to address these

matters, including to provide any factual elaboration on them.1

         Mr. McKenzie’s sentencing remains scheduled for June 24, 2020, a date the parties

should treat as firm.



       SO ORDERED.

                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: April 6, 2020
       New York, New York



1
 In light of this consequential post-plea development, the Court regards the Government,
notwithstanding this aspect of the plea agreement, as at liberty to advocate for an
above-guideline sentence.
                                                 6
